Citation Nr: 0527365	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  02-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a right eye 
disability.  

3.  Entitlement to service connection for the residuals of a 
head injury, including migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active duty for training from June to 
August 1979; he later served on active duty from April 1986 
to July 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  This case was last before the Board in March 
2004, when it was remanded for specified further development.  


REMAND

In the March 2004 remand, the Board pointed out that a 
favorable medical opinion dating from July 2001 by a private 
physician concerning the etiology of the appellant's current 
low back disability lacked probative value because it was 
based solely upon the appellant's inaccurate account of his 
medical history.  Likewise, the Board discounted the 
probative value of a fee-basis VA examination report in 
November 2001 which was also favorable to the claim seeking 
service connection for a low back disability because, 
although this physician stated that he had reviewed the 
appellant's past medical records, he made no reference in his 
report to the entries contained in the service medical 
records which flatly contradict or cast considerable doubt 
upon the medical history related to him by the appellant; 
furthermore, the Board doubted that this VA examiner could 
have reviewed the service medical records since at that time 
these records were only to be found on microfiche from which 
the RO had neglected to obtain readable "hard" copies.  
Accordingly, the Board sought in the March 2004 remand to 
obtain comprehensive medical opinions concerning all three 
issues remaining in appellate status based upon a review of 
the newly-obtained legible copies of the service medical 
records, as well as all of the other historical material 
contained in the claims file.  

Unfortunately, the appellant failed to report for the 
official examination scheduled for him in October 2004 at the 
Board's directive.  Pursuant to 38 C.F.R. § 3.655, the Board 
must now decide this appeal based upon a review of the 
evidence of record.  However, the current record still does 
not reflect the comprehensive medical opinions concerning the 
medical questions at issue sought by the Board in the March 
2004 remand.  In particular, it is essential that the Board 
have available medical opinions based upon a comprehensive 
review of the newly-obtained "hard" copies of the service 
medical records.  

Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center (AMC )in Washington, D.C. for the 
following actions:  

1.  The AMC or the RO should refer the 
entire claims file to a VA physician or 
physicians with appropriate expertise for 
review and preparation of medical 
opinions concerning the etiology of the 
claimed disabilities based upon a review 
of the extensive historical material 
contained in the claims file, including 
the "hard" copies of the service 
medical records recently obtained by the 
Board.  The examiner(s) is(are) advised 
not to place undue reliance upon the 
appellant's recollections of events 
occurring in service, as his memory is 
reportedly impaired following a severe 
head injury in 1998.  The appropriate 
examiner is requested to provide 
comprehensive medical opinions on the 
following questions: 

Right Eye:  With respect to each 
currently present right eye disorder, is 
there a 50 percent or better probability 
that the disorder was present in service?  
With respect to each disorder which the 
examiner believes was present in service, 
did the disorder clearly and unmistakably 
exist prior to service and clearly and 
unmistakably undergo no permanent 
increase in severity during or as a 
result of service?  With respect to any 
currently present right eye disorder 
which was not present in service, is 
there a 50 percent or better probability 
that the disorder is etiologically 
related to service?  

Head Injury:  With respect to any 
currently present impairment or symptoms 
due to head trauma, is there a 50 percent 
or better probability that the impairment 
or symptoms are etiologically related to 
service trauma, or is it more likely that 
the impairment or symptoms are due to the 
postservice head injury in 1998?  

Low Back:  Is there a 50 percent or 
better probability that the appellant's 
current low back disability is 
etiologically related to service?  

The rationale for all opinions expressed 
should also be provided.  

2.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.

3.  Then, the AMC or the RO should 
readjudicate the current claims.  

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

